Exhibit 10.7

 

Agency Agreement

 

This Voting Rights Agency Agreement ("this Agreement") was entered into by the
following parties on May 15, 2019:

 

Party A: Beijing Hongtao Management Consulting Co., Ltd.

Registered address: Room 3006, 3rd Floor, Building 16, No. 30, Shixing Street,
Shijingshan District, Beijing

Executive Director: Tian Xiangyang

 

Party B: Shareholders/owners of Beijing Luji Technology Co., Ltd. (a limited
liability company established under the Chinese law, “Luji Technology”)

 

Statement

A.      Party A is a wholly foreign-owned company established in accordance with
the laws of the People's Republic of China and engaged in technical and business
consulting services.

 

B.      On the date of the establishment of this Agreement, Party B is the
shareholder/owner of Luji Technology and legally holds the equity of Luji
Technology. Party B holds a total of 100% shares of Luji Technology.

 

C.      Party B intends to grant Party A's Board of Directors (Executive
Director) as Party B's agent to vote at the Luji Technology
Shareholders’/Owners’ Meeting during the longest statutory period.

 

In view of this, both parties reached the following agreement:

 

1.      Party B hereby agrees to authorize Party A's irrevocable license and, in
the longest period permitted by law, to exercise the voting rights of the
shareholders/owners of Luji Technology. Party A shall exercise the voting right
in accordance with the Chinese Law and the Articles of Association of Luji
Technology.

 

2.      Party A may establish or amend relevant rules on how to exercise powers
conferred by Party B, including but not limited to the number or proportion of
directors required by Party A when authorizing, taking action, and signing
documents. Party A shall act in accordance with the above rules.

 

3.      Both parties hereby recognize that regardless of any changes in the
Company's equity, Party B shall authorize the person appointed by Party A to
exercise all voting rights of Party B's shareholders/owners; Party B shall not
transfer its shareholder’s/owner's interest in Luji Technology to any individual
or company (unless Party A or other individual or party designated by Party A).
Party B understands that even if either party or one of them no longer holds the
equity interest in Luji Technology, it will continue to perform the contract.

 

4.      This Agreement shall come into effect after signing by both parties. If
one of the parties is a non-natural person, the party should obtain all
necessary formal authorizations.

 

5.      Party B states and guarantees to Party A: Party B legally owns the
equity of Luji Technology and does not have any mortgage or mortgage guarantee.
Except Party A, Party B has not granted any shareholding to any person and the
same power of attorney as the shareholder/owner of Luji Technology. Party B
further states and warrants that Party B's signature or delivery of this
Agreement does not violate the laws, regulations, judicial decisions,
administrative orders, arbitral awards, contracts or agreements applicable to
Party B. It is hereby recognized that if the agent withdraws the appointment of
relevant person, the agent will appoint another person to exercise voting rights
and other rights at the Company’s Shareholders’/Owners’ Meeting.

 

 

 



 1 

 

 

6.      Unless Party A informs Party B thirty days in advance, this Agreement
shall not be terminated without unanimous consent of both parties.

 

7.      Any modification and/or dissolution of this Agreement must be in
writing.

 

8.      The signing, validity, establishment and performance of this Agreement
shall be governed by the laws of the People's Republic of China.

 

9.      This Agreement is in seven copies and each party holds one copy, which
is equally authentic.

 

10.      If there is a dispute arising from this Agreement, both parties agree
to resolve through negotiation. If both parties fail to reach an agreement after
45 days, they shall submit to the China International Economic and Trade
Arbitration Commission for arbitration in accordance with arbitration rules in
effect. The arbitration place shall be in Beijing and the language in use shall
be Chinese. The arbitration is final and can be enforced in any court of
competent jurisdiction.

 

[There is no text on this page, the following are signature pages]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 

[There is no text on this page, the following are signature pages of Agent
Agreement]

 

Both parties of this Agreement or authoritative representatives sign this
Agreement

 

Party A: Beijing Hongtao Management Consulting Co., Ltd.

Legal representative/authorized representative (signature):

Name: Tian Xiangyang

Title: Executive Director

 

Party B

 

/s/ Tian Xiangyang

Tian Xiangyang

ID number of the People’s Republic of China:

 

 

/s/ Tian Zhihai

Tian Zhihai

ID number of the People’s Republic of China:

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

 

[There is no text on this page, the following are signature pages of Agent
Agreement]

 

 

/s/ Liu Zexian

Liu Zexian

ID number of the People’s Republic of China:

 

 

 

 

/s/ Gao Xuewei

Gao Xuewei

ID number of the People’s Republic of China:

 

 

 

 

/s/ Li Chunduo

Li Chunduo

ID number of the People’s Republic of China:

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 